Name: Commission Regulation (EEC) No 839/93 of 7 April 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processing
 Type: Regulation
 Subject Matter: agricultural structures and production; NA;  economic policy;  plant product;  food technology
 Date Published: nan

 Avis juridique important|31993R0839Commission Regulation (EEC) No 839/93 of 7 April 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processing Official Journal L 088 , 08/04/1993 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 49 P. 0104 Swedish special edition: Chapter 3 Volume 49 P. 0104 COMMISSION REGULATION (EEC) No 839/93 of 7 April 1993 amending Regulation (EEC) No 2252/92 laying down detailed rules for applying the special scheme for raspberries intended for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1991/92 of 13 July 1992 establishing a special scheme for raspberries intended for processing (1), and in particular Article 8 thereof, Whereas Article 8 of Commission Regulation (EEC) No 2252/92 (2) lays down detailed rules for the submission and approval of draft programmes drawn up by producers' organizations; whereas those rules make implementation of the programme subject to approval of that programme by the competent national authority; whereas, given that the grubbing-up of plants followed by replanting can only be carried out at certain times of year, that requirement may lead to a considerable delay in implementation of the programme; whereas, therefore, it should be laid down that grubbing up followed by replanting may be commenced before the programme is approved where authorized by the competent national authority; whereas it should be laid down that authorization is to be given without prejudice to the approval of procedures of the programme and the control laid down in the said Article; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 8 (1) of Regulation (EEC) No 2252/92 is hereby replaced by the following: 'Implementation of the programme must not commence until the latter has been approved by the competent national authority. The grubbing up of plants followed by replanting may, however, commence before approval is granted where authorized by the competent national authority and without prejudice to the application of the other provisions of this Article.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 199, 18. 7. 1992, p. 1. (2) OJ No L 219, 4. 8. 1992, p. 19.